DETAILED ACTION
Claims 1-5, 7-8, 10-24, and 30-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 6, 9, 13, 15, and 21-23 because of informalities is withdrawn in light of Applicant’s amendment to the claims. 
The objection to claim 9 under 37 CFR 1.75 as being a substantial duplicates of claims 5 and 6 is withdrawn in light of Applicant’s cancellation of the claim.
The rejection of claim 27-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 25-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s cancellation of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated for the reasons of record as set forth in the Office action mailed 23 July 2021, as applied to claims 1-2, 4, 6, 8, 19-20, 25-26, and 29.  Applicant’s arguments filed 23 November 2021 have been fully considered but they are not persuasive.  
Claim 1 is drawn to a plant, plant part, or seed of cucumber variety NUN 83067 CUL.  Plant parts of cucumber variety NUN 83067 CUL include ovules, pollen, embryos and seeds produced on NUN 83067 CUL.  These embryos and seeds would include those produced by selfing and those produced by crossing to another cucumber plant.  Claim 2 is drawn to the plant part of claim 1, where the plant part include a part of a flower or a cell.  Flowers include ovules and cells include those derived from ovules, pollen, embryos and seeds.
Claim 4 is drawn to a seed grown on the plant of claim 1.  
NUN 83067 CUL is an F1 hybrid, produced by crossing two unnamed cucumber plants (¶175).  An F1 hybrid has one set of chromosomes from each parent, but its gametes, including those in pollen and ovules, get a mixture of chromosomes from its parents, in which crossing over has occurred.  
Thus, when an F1 like NUN 83067 CUL is crossed to itself or another cucumber plant, the seeds and their subparts, embryos, are F2 progeny of the unnamed parents of NUN 83067 CUL.  These F2 progeny only have a portion of the genetic make-up of NUN 83067 CUL and a 
The specification does not describe any cucumber plant that has only a portion of the genetic material from NUN 83067 CUL and will only have a portion of the physiological and morphological characteristics of a NUN 83067 CUL plant, much less a representative number of them.
The specification does not describe the structural features that distinguish a tissue culture comprising cells with only a portion of the NUN 83067 CUL genome from tissue culture made from pollen or eggs from other cucumber plants.
Further, the specification does not describe the structural features that distinguish a plant that has only a portion of the genetic material from NUN 83067 CUL and will only have a portion of the physiological and morphological characteristics of a NUN 83067 CUL plant from any other cucumber plant.
These claims are "reach through" claims in which the specification has described a starting material and at least one method step. However, the specification does not describe the resulting product that is being claimed, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
Hence, Applicant has not, in fact, described plants and plant parts, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that claims 6, 25-26 and 29 are cancelled, rendering the rejection moot (response pg 11)
This is not found persuasive because claim 1 (and thus claim 19) still encompasses ovules, pollen, embryos and seeds, claim 2 still encompasses ovules and cells include those derived from ovules, pollen, embryos and seeds, and claim 4 is still drawn to seeds produced on the plant.  Because NUN 83067 CUL is an F1 hybrid, plant parts like ovules, pollen, embryos and seeds produced from it are F2 progeny of the unnamed parents of NUN 83067 CUL.  These F2 progeny only have a portion of the genetic make-up of NUN 83067 CUL and will not have the physiological and morphological characteristics of NUN 83067 CUL.  The specification does not describe any cucumber plant that has only a portion of the genetic material from NUN 83067 CUL.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-8, 10-24, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Swinkels (US 10,098,311) taken with the evidence of Suelmann (2014/0356514), Suelmann (2015/0181824), and Suelmann (2014/0317769) and Shetty (2017/0127631).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 23 July 2021, as applied to claims 1-30.  Applicant’s arguments filed 23 November 2021 have been fully considered but they are not persuasive.  
Each of ‘514, ‘824, ‘769, and ‘631 describes the characteristics of cucumber "Expedition".  These are summarized in Appendix A.  All bolded traits are those that differ due to the environment in which the plant was grown. For purposes of this rejection, those traits that differ due to the environment in which the plant was grown cannot distinguish two plants that were not grown in identical environmental conditions.  The traits of these that are disclosed for NUN 83067 CUL are usage, culture, habit, fruit .mottling, fruit neck, spine (vestiture) color, fruit color, fruit striping, and parthenogenesis.
Swinkels discloses a hybrid cucumber that like NUN 83067 CUL is fresh marker (slicing), for indoor culture, is indeterminate, lacks mottling, has a fruit neck, has white spines, has yellow fruit color, lacks fruit striping, and is parthenogenic.
The rejection is made because the Examiner cannot determine whether the prior art plant possesses characteristics that are not recited in the art.  The Examiner does not have sufficient facts to determine whether the claimed plants and seeds are inherently the same as the prior art plants and seeds.  For example, it is noted that neither the prior art nor the instant application In re Best 195 USPQ 430, 433 (CCPA 1977).
Swinkels claims a plant, plant part of seed of their variety, a plant with all of the morphological and physiological characteristics, tissue culture, including from the tissues listed in the instant claim 8, and plants regenerated therefrom, a method of vegetatively propagating the plant, including regenerating the plant, methods comprising crossing the plant with a second plant or making doubled haploids, plants comprising the scion or rootstock, and food or feed products (claims 1-16).  Swinkels also teaches methods of making progeny derived plants and new plants produced from their cucumber plant, introducing mutations or traits into the plant, determining the genotype, and using methods that include genetic transformation, mutation breeding, recurrent selection, genetic marker enhanced selection, and backcrossing (column 13, line 39, to column 14, line 38; column 15, line 2, to column 17, line 21;  column 19, lines 13-23).
Response to Arguments
Applicant urges that NUN 83067 CUL differs from Expedition in predominate culture, fruit ribbing, fruit set, and Corynespora and CGMMS resistances (response pg 12)
This is not found persuasive because the rejection is over the hybrid cucumber disclosed by Swinkels (US 10,098,311).  The description of Expedition is in the rejection only to show which traits in cucumber are not affected by environmental conditions.  The rejection is not over any of the references teaching Expedition.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662